             Case 1:19-cv-02259 Document 1 Filed 07/29/19 Page 1 of 30



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


PATRICIA L. PINNEY,
10497 West Drive
Fairfax, Virginia 22030,

       Plaintiff,
                                                              Civil No:
               v.

JAMES F. BRIDENSTINE,
Administrator, NATIONAL AERONAUTICS
AND SPACE ADMINISTRATION,
NASA Headquarters
300 E Street, S.W.
Washington, D.C. 20546-0001,

SERVE:
James F. Bridenstine
Administrator
300 E Street, S.W.
Washington, D.C. 20546-0001,

       Defendant.
                                          COMPLAINT

       NOW COMES Plaintiff, Patricia L. Pinney, by and through her undersigned counsel, and,

pursuant to Fed. R. Civ. P. 8 and 10, files this Complaint for damages. Plaintiff states herein as

follows:

                                 JURISDICTION AND VENUE

1.     This action is authorized and instituted pursuant to the Vocational Rehabilitation Act of

1973 (“VRA” or “Rehabilitation Act”), 29 U.S.C. § 794, the Age Discrimination in Employment

Act of 1967 (“ADEA”), 29 U.S.C. § 623 and the Family and Medical Leave Act of 1990

(“FMLA”), 29 U.S.C. § 2617. As this Complaint asserts claims arising under the laws of the

United States, this Court has original jurisdiction over those claims.



                                                 1
             Case 1:19-cv-02259 Document 1 Filed 07/29/19 Page 2 of 30



2.      The claims described in this Complaint occurred within this judicial district and venue

properly lies in this judicial district. Defendant is a government employer who is subject to the

jurisdiction of this Court.

                                            PARTIES

3.      Plaintiff Patricia L. Pinney, date of birth June 5, 1953, is a female citizen of the United

States of America and resides in the State of Virginia.

4.      Plaintiff is an employee protected by the FMLA, VRA and the ADEA.

5.      Defendant James F. Bridenstine is the Administrator of the National Aeronautics and Space

Administration (“NASA” or “Administration”) and the designated representative of NASA.

                              ADMINISTRATIVE PROCEDURES

6.      On August 28, 2018, Plaintiff met with Ms. Whitney Proctor, a representative of NASA’s

Office of Diversity and Equal Opportunity (“ODEO”), but was dissuaded by Ms. Proctor from

filing an EEO complaint, Subsequently, after Plaintiff’s counsel contacted Mr. Stephen Shih,

NASA’s Assistant Administrator responsible for the ODEO’s operations regarding ODEO’s

actions in frustrating Plaintiff’s efforts to file an EEO complaint, Plaintiff met with an ODEO

representative again on December 3, 2018. She filed an informal complaint of discrimination in

December 2018, alleging discrimination and retaliation in violation of the VRA and the ADEA.

7.      On March 12, 2019, Plaintiff filed a formal EEO complaint with the ODEO, alleging

unlawful discrimination and retaliation in violation of the VRA and the ADEA.

8.       Defendant has begun investigating the claims in the formal complaint. On May 22, 2019

Joseph McIntyre, NASA DCFO issued a memo stated after reviewing the anti-harassment

investigator’s report (requested by Plaintiff), he found Ms. Koren did not violate the Agency’s




                                                 2
               Case 1:19-cv-02259 Document 1 Filed 07/29/19 Page 3 of 30



anti-harassment policy contained in NASA’s policy (NPR 3713.3).           Plaintiff is not aware of any

other results of the investigation.

9.       More than one hundred eighty (180) days have elapsed from the date of filing of the initial

complaint of discrimination and this Court has jurisdiction over the claims asserted in this

Complaint. 42 U.S.C. § 2000e-16(c).

10.      All of Plaintiff’s claims arising under the ADEA and the VRA alleged in this Complaint

were or could be considered during the administrative investigation and they reasonably followed

from the allegations contained in the administrative complaint of discrimination and retaliation.

11.      Plaintiff’s FMLA claims asserted in this Complaint may be brought directly in this Court

and do not require administrative exhaustion. 29 U.S.C. § 2617(a)(2).

12.      Plaintiff therefore invokes her right to bring this civil action in that she has satisfied all

administrative and judicial prerequisites to the institution of this action.

                              FACTS COMMON TO ALL COUNTS

13. Plaintiff has been employed by the federal government since October 2004. At all times prior

      to her employment at NASA, Plaintiff enjoyed a successful career and always was rated as at

      least a fully successful performer.

14. In November 2015, Plaintiff began her NASA employment as a Policy Analyst in the Policy

      Division of the Office of the Chief Financial Officer (“OCFO”). As a Policy Analyst,

      Plaintiff’s responsibilities included reviewing and writing policies, researching federal

      regulations and other policy topics.

15. During the period relevant to this Complaint, Plaintiff has associated with an individual with a

      disability within the meaning of the VRA, her son. He lives with severe mental impairments,

      including schizophrenia. Beginning on June 14, 2018, Plaintiff’s son has lived with her, with



                                                   3
             Case 1:19-cv-02259 Document 1 Filed 07/29/19 Page 4 of 30



   the exception of a two month period (January – February 2019), when he reunited briefly with

   his wife’s family in the People’s Republic of China (“PRC”). Plaintiff’s son’s impairments

   affect multiple major life activities, including being unable to work. His medical conditions

   result in him having hallucinations, major stress outbursts, and extreme fatigue. During times

   that her son has lived with her, Plaintiff has been her son’s principal caregiver. At all times

   relevant to this Complaint, Plaintiff’s son has had a serious health condition that requires

   continuing treatment by health care professionals.

16. Those caregiving responsibilities include ensuring her son’s safety during frequent stress

   attacks, transporting her son to and attending physician appointments, counseling/other therapy

   and laboratory appointments, monitoring his diet, preparing meals and ensuring that

   medications properly are administered.        Since her son’s medical condition is chronic,

   Plaintiff’s caregiving responsibilities have continued, unabated. Although there have been

   improvements resulting from her son’s medical treatments under Plaintiff’s care, there have

   been other periods where her son continues to experience stress attacks and outburst.

17. From the time that Plaintiff began working in the OCFO, she regularly apprised her supervisors

   of her son’s conditions and her caregiving responsibilities.

18. From November 2015 until early November 2018, Plaintiff’s immediate supervisor was Ms.

   Laura Ann Koren, Caucasian, Deputy Director of the Policy Division. Her second-level

   supervisor was Mr. Kevin Buford, the Director of the Policy Division. Both Ms. Koren and

   Mr. Buford are younger than Plaintiff. Neither Ms. Koren nor Mr. Buford are disabled within

   the meaning of the VRA and neither associate with a person that is disabled within the meaning

   of that statute.




                                                4
            Case 1:19-cv-02259 Document 1 Filed 07/29/19 Page 5 of 30



19. On October 29, 2018, Mr. Nestor Tezna replaced Ms. Koren as Plaintiff’s immediate

   supervisor. Although Ms. Koren no longer was Plaintiff’s immediate supervisor, Mr. Tezna

   reported to Ms. Koren in the Policy Division until March 4, 2018 (at which time Ms. Koren

   transferred to another office within OCFO).

20. Plaintiff has a history of opposing unlawful employment practices and of participating in

   protected EEO activities. In late 2017, a co-worker, Ms. Patricia Currier, initiated an EEO

   action against Ms. Koren alleging unlawful discrimination and harassment. An investigation

   was conducted into the allegations made by Ms. Currier. Ms. Koren and Mr. Buford were

   aware of Ms. Currier’s complaint and the resulting investigation.

21. Plaintiff provided evidence in Ms. Currier’s EEO/harassment complaint, describing Ms.

   Koren’s harassing and intimidating conduct toward Ms. Currier. Ms. Koren and Mr. Buford

   were aware of Plaintiff’s providing evidence incident to the Currier complaint.

22. Prior to providing her evidence incident to the Currier complaint, Plaintiff had successful mid-

   term and annual reviews from Ms. Koren and Mr. Buford.

23. In November 2017, after receiving threatening and intimidating e-mails from Ms. Koren,

   including threats to revoke Plaintiff’s telework privileges, Plaintiff forwarded those e-mails to

   the OCFO’s Deputy Chief Financial Officer, Ms. Lisa Ziehmann. Ms. Ziehmann initiated an

   investigation of the Policy Division, but on March 23, 2018 concluded in her report titled

   “Results of Harassment Inquiry” that no harassment had occurred in violation of NASA’s

   policies contained in NPR 3713.3. Plaintiff learned at the time of Ms. Ziehmann’s final report,

   that Ms. Koren had also initiated an anti-harassment investigation against Plaintiff. Plaintiff

   never saw any of the charges brought against her by Ms. Koren.




                                                 5
            Case 1:19-cv-02259 Document 1 Filed 07/29/19 Page 6 of 30



24. On June 14, 2018, Plaintiff was required to bring her son to live with her and to assume

   intensive caregiving responsibilities. In the summer of 2018, Plaintiff’s son mental condition,

   which included schizophrenia, had deteriorated to also include very severe stress and

   potentially violent attacks. During the Summer and Fall of 2018, Plaintiff’s son was having

   extreme stress attacks that could only be mitigated if Plaintiff or another caretaker was present

   to apply medical protocols at an early stage before they escalated.

25. On June 20, 2018, Plaintiff contacted Mr. Fred Johnson, a Human Resources Specialist in

   NASA’s Human Resources Management Division (“HRMD”), regarding taking FMLA leave

   to care for her son who has a serious health condition within the meaning of § 101(11) of the

   FMLA, 29 U.S.C. § 2611(11). Prior to that date, Plaintiff had been permitted to use sick leave

   when caring for her son.

26. Plaintiff informed Ms. Koren and Mr. Buford of her son’s condition and her caregiving

   responsibilities.

27. In July 2018, a month after it was due, Plaintiff received her annual performance appraisal and

   was rated as fully successful in all performance areas. She received a “3” rating on a scale of

   “1 to 5.” This was the lowest rating Plaintiff had received in her federal career; and Plaintiff

   had not infrequently received ratings at or close to a “5” (Outstanding performer) level.

28. On July 9, 2018, Plaintiff reported to Mr. Buford and Ms. Koren a potential violation of the

   federal Anti-Deficiency Act (“ADA”), in compliance with federal laws and NASA policy

   requiring all federal employees to report all known potential ADAs.

29. On July 26, 2018, Plaintiff was charged by Ms. Koren with being absent without leave

   (“AWOL”) after she had a business lunch inside the NASA Headquarters building with both a

   former NASA policy analyst and a current NASA manager. Even though it was a business



                                                6
              Case 1:19-cv-02259 Document 1 Filed 07/29/19 Page 7 of 30



   lunch and Plaintiff’s actions were consistent with Policy Division policies and practices, Ms.

   Koren charged Plaintiff with being AWOL for one hour. The current NASA manager, who

   also knew the former NASA policy analyst in a business capacity, later told Plaintiff she had

   properly reported this time as a business meeting. To the best of Plaintiff’s knowledge, other

   Policy Division employees supervised by Ms. Koren in the HQ Building, including Kelly

   DiMario, Theresa Howell and Chandran Pillai, regularly were not questioned for taking

   extended lunch hours by Ms. Koren.

30. On August 27, 2018, Plaintiff was suffering from a severe headache and as a consequence left

   work thirty (30) minutes early. Ms. Koren and Mr. Buford appeared to have left their offices

   for the day; and Plaintiff reported to them by email at the beginning of the next business day

   of her illness, requesting available sick leave. Ms. Koren refused Plaintiff’s requests of sick

   leave and then annual leave, instead charging Plaintiff with being AWOL for the thirty (30)

   minutes.

31. The Policy Division has no policies or practices in writing to support this action by Ms. Koren.

   Plaintiff protested to Ms. Koren she was being treated differently from other Policy and OCFO

   employees.     Ms. Koren responded their discussion was only about Plaintiff. Plaintiff had

   observed that other Policy Division employees in the HQ Building: DiMario, Howell, or Pillai

   would not infrequently start work late, or leave work early, or take extended non-business-

   related luncheons, for 30 minutes or longer, yet were not charged as being AWOL by Ms.

   Koren. The next day, Ms. Koren sent an email to Plaintiff that Ms. Koren must be notified

   prior to taking sick or annual leave. Plaintiff verified with her coworkers, this email was not

   sent to the rest of the Policy Division employees.




                                                 7
            Case 1:19-cv-02259 Document 1 Filed 07/29/19 Page 8 of 30



32. During July and August 2018, Plaintiff’s son was treated by Dr. Robin Ridinger, MD. Dr.

   Ridinger agreed that, because of her son’s need for caregiving during episodic stress incidents;

   and to ensure that Plaintiff’s son was monitored closely and properly for his safety, medication

   compliance and nutritional needs -- that Plaintiff apply for family and medical leave.

33. In August 2018, Mr. Johnson provided Plaintiff with Form WH-380-F, Certification of Health

   Care Provider for Family Member’s Serious Health Condition (Family and Medical Leave Act)

   (“Form 380-H”). On or about, August 23, 2018, Plaintiff provided Mr. Johnson with a Form

   380-H completed and signed by Dr. Ridinger dated August 21, 2018 (“Ridinger Certificate I”).

34. On August 28, 2018, Plaintiff met with ODEO representative, Whitney Proctor to apprise her

   that she was being harassed and discriminated against by Ms. Koren, including her placing

   Plaintiff in AWOL status without justification and her disparate treatment compared to other

   Policy Division employees supervised by Ms. Koren. Ms. Proctor told Plaintiff that the type

   of harassment and discrimination of which she was complaining would not be successfully

   processed by the ODEO and that any claim had to relate to a personnel action. Plaintiff filed

   a complaint form with Ms. Proctor.

35. On August 29, 2018, Mr. Johnson informed Plaintiff that her “request for FMLA entitlements

   is approved on an intermittent basis” and that she was “entitled to a total of up to 12 workweeks

   of unpaid leave during any 12-month period.” Mr. Johnson also informed Plaintiff that her

   supervisor, Ms. Koren, would be notified in a separate communication.

36. Plaintiff subsequently met with Ms. Koren; and Ms. Koren agreed to the following general

   schedule for a two week, 10-workday period: (1) 6 days of telework, consistent with NASA

   OCFO policies and practices; (2) 2 days in the office while Plaintiff’s husband was home from

   work; (3) 1 day of alternate work schedule (“AWS”); and (4) 1 day of intermittent FMLA



                                                8
             Case 1:19-cv-02259 Document 1 Filed 07/29/19 Page 9 of 30



   leave. In addition, Plaintiff requested additional FMLA time on telework days for doctor’s

   visits and for attending to her son’s medical needs. Plaintiff calculated at this rate she would

   not exceed the maximum limits of FMLA time imposed by law for the year.

37. On August 29, 2018, the day that Plaintiff was approved for FMLA leave, Ms. Koren issued

   her a warning letter concerning her attendance relating to the AWOL “incidents” of July 26

   and August 27, 2018. Ms. Koren characterized these two AWOLS as “repeated instances”

   when [Plaintiff] failed to inform Ms. Koren she was not in work status, and warned if these

   continued, this could lead to a loss of telework schedule, AWOLS, and other disciplinary

   action. Ms. Koren concluded by stating Plaintiff should seek employee counseling services if

   she had difficulty with the requirements. Prior to Plaintiff’s reporting to Ms. Koren, Plaintiff

   never had received any formal or informal disciplinary communications during her entire

   career.

38. On August 30, 2018, after Plaintiff was approved for FMLA leave, Ms. Koren imposed strict

   records submission requirements on Plaintiff regarding any FMLA-related absences,

   requirements that were not imposed on other Policy Division employees, including providing

   a “signed” doctor’s invoice for each visit by the end of each pay period (every two weeks),

   sending Ms. Koren an e-mail before and after each office visit; plus requiring that all office

   visits be requested and approved in advance with “adequate notice” (later interpreted to mean

   a minimum of one business day) to Ms. Koren.

39. In addition, Ms. Koren expanded her pre-approval requirement for doctor visits to also include

   FMLA time that Plaintiff estimated she might need to use for her personal time on telework

   days (when not on her breaks or during her lunch) to attend to her son’s medical needs in her

   home, especially when he suffered severe stress attacks. Given the unpredictable nature of her



                                                9
           Case 1:19-cv-02259 Document 1 Filed 07/29/19 Page 10 of 30



   son’s illness and medical requirements, this was not practicable to forecast and was contrary

   to the purpose of intermittent FMLA leave and Ridinger Certificate I. The notice, reporting

   and approval strictures imposed on Plaintiff by Ms. Koren were not given to other Policy

   Division employees that Ms. Koren supervised.

40. In September 2018, Ms. Koren issued Plaintiff a counseling letter and placed her again on

   AWOL status. Plaintiff was charged with being four (4) hours AWOL for the pay period

   ending September 14, 2018 for “incidents” where Plaintiff ostensibly was not in compliance

   with the strict and unprecedented notice, reporting and approval requirements imposed on

   Plaintiff’s usage of her approved intermittent FMLA leave. She was charged with 4 hours

   AWOL for the pay period ending September 14, 2018; 2 hours AWOL for September 19, 2018;

   and, 3 hours AWOL for September 28, 2018.

41. On October 1, 2018, Plaintiff sent e-mails to Ms. Koren and Mr. Buford providing evidence

   why her AWOLs were not proper. In one example, Plaintiff’s son’s medical provider told

   Plaintiff they would be late providing a “signed” electronic copy of the invoice due to technical

   problems. Plaintiff notified Ms. Koren the “signed” invoice would be a few business days past

   the end of the pay period. Ms. Koren gave Plaintiff AWOLS, and then refused to reverse the

   same AWOLS the next pay period after receiving the signed invoices, stating it was Plaintiff’s

   responsibility to comply with “all” of Ms. Koren’s requirements, including time requirements.

42. Although he was cc’d on her emails with Ms. Koren on the above AWOLs, Plaintiff directly

   emailed Mr. Buford, Ms. Koren’s supervisor, for assistance, and threatened the possibility of

   escalating her complaint because of its stress on her. Mr. Buford spoke on the phone briefly

   to Plaintiff on October 1, 2018, stating he did not have time then, but promising to talk to

   Plaintiff in the near future. Instead, Mr. Buford never contacted Plaintiff again over the next



                                                10
           Case 1:19-cv-02259 Document 1 Filed 07/29/19 Page 11 of 30



   few months while Plaintiff reported directly to Ms. Koren.       Nor did Mr. Buford propose or

   implement any resolution of the issues raised by Plaintiff.

43. On October 3, 2018, Plaintiff requested and was approved for 4 hours leave in the afternoon

   for her personal annual leave. At the end of the pay period, Ms. Koren demanded a signed

   doctor’s invoice stating it was still required even though Plaintiff had used her personal annual

   leave for the medical service for her son. Plaintiff had not requested FMLA leave for that

   purpose because that form of treatment had not been referenced in Ridinger Certificate I. Ms.

   Koren next reversed Plaintiff’s previously approved annual leave and replaced these with 4

   hours of AWOL for the pay period ending October 11, 2018. Ms. Koren did not take similar

   actions toward other Policy Division at HQ co-workers DiMario, Howell and Pillai, not in

   Plaintiff’s protected classifications and that had not exercised their FMLA rights or otherwise

   opposed unlawful practices

44. In early October 2018, Plaintiff sought assistance from Ms. Inez Hunter, a Human Resources

   Representative in the Office of the Chief Human Resources Officer. On October 5, 2018, Ms.

   Hunter sent Plaintiff an e-mail listing available offices to contact, but omitted any reference to

   what specific NASA office could address Plaintiff’s FMLA interference and retaliation claims.

   Ms. Hunter provided no actual assistance to Plaintiff, but instead gratuitously informed

   Plaintiff that she had an obligation to share Plaintiff’s concerns with Plaintiff’s leadership.

   Plaintiff perceived that comment as evidence NASA HR’s sole purpose was to protect

   management in any conflict with an employee. Likewise, when Plaintiff had contacted other

   HR-related offices, Plaintiff was informed their role was to act solely as intermediary between

   the employee and management. When Plaintiff noted this would not help her for harassment

   they suggested Plaintiff file with the Anti-Harassment Office. But Plaintiff’s experience with



                                                11
            Case 1:19-cv-02259 Document 1 Filed 07/29/19 Page 12 of 30



   the Anti-Harassment Office was to be quickly dismissed without being allowed to file a

   complaint. Also, during this time, Plaintiff was not a member of NASA’s union, because her

   job description as “Accountant” was not covered under the NASA union’s collective

   bargaining agreement. On October 12, 2018, Ms. Hunter told Plaintiff that any FMLA-related

   issues would have to be resolved with her managers. She did not address who would address

   or resolve Plaintiff’s FMLA interference and retaliation claims. Neither before nor following

   Ms. Hunter’s e-mail did Plaintiff’s managers express any interest in addressing and resolving

   Plaintiff’s concerns.

45. Earlier in September 2018, Plaintiff told Mr. Buford she was light in projects, and in response

   he assigned Plaintiff a minor project to design/program a computer screen, known as the

   “MAX Project.” The screen would simply show comments by reviewers to a given policy.

   Regarding that assignment, on September 20, 2018, Mr. Buford told Plaintiff that his strategy

   was they should take it one step at a time to see how the design worked before proceeding to

   the next step. He also arranged for Plaintiff to receive some training from analysts in other

   OCFO offices. Between the time that Plaintiff was assigned the MAX Project and a policy to

   review, Plaintiff sent Ms. Koren regular updates of projects she worked on; which included

   timely updates and status regarding her activities on the MAX project.

46. On September 21, 2018, Ms. Koren e-mailed a set of added “deliverables” for the MAX

   Project, which were administrative in nature, such as to outline key production goals and

   objectives. Plaintiff, on October 10, 2018, met with Ms. Koren to review the prototype

   computer screen for the MAX Project that she had built. Prior to October 10, 2018, Ms. Koren

   had not participated in either of Plaintiff’s two technical meetings to discuss the design of the

   MAX Project. At the meeting, Ms. Koren did not wish to see the prototype computer screen,



                                                12
           Case 1:19-cv-02259 Document 1 Filed 07/29/19 Page 13 of 30



   when offered; instead Plaintiff saw Ms. Koren’s only interest was to tell Plaintiff she was

   deficient in meeting “all” of Ms. Koren’s administrative requirements. Plaintiff wrote back to

   Ms. Koren, that it would be impossible to comply with these administrative requirements until

   first being assigned a new or revised policy to use with the prototype screen.

47. On October 12, 2018, Ms. Koren responded by assigning a policy for Plaintiff to use with the

   prototype screen. Ms. Koren shortly followed up with another email, now ordering Plaintiff

   to meet with Ms. Koren the following Monday (October 15, 2018) at the office so that Ms.

   Koren could explain her administrative requirements in person. Ms. Koren told Plaintiff she

   was cancelling her telework for the entire day on October 15, 2018 so that she could meet for

   roughly one hour in her office. Plaintiff requested to delay the meeting for two days, when

   her husband would be back home to supervise clinical care for her son. Ms. Koren refused,

   stating “[t]elework time cannot be used to take care of a family member.”

48. Plaintiff had previously stopped requesting advance FMLA approval for personal time for her

   son on telework days that went above her breaks and lunch times, in her attempt to prevent

   future AWOLs. Combined with Ms. Koren’s pre-requirements for FMLA approval (minimum

   of one full business day), this made it impossible for Plaintiff to request any FMLA time for

   the following Monday. Plaintiff sent her correspondences with Ms. Koren to Mr. Johnson,

   Ms. Inez, and later Mr. Buford noting that by allowing Ms. Koren to set her own standards for

   FMLA approval (that were more strict than the FMLA), this permitted Ms. Koren to engage in

   extreme harassment against Plaintiff. Plaintiff noted how Ms. Koren was using her powers of

   FMLA approval to effectively require Plaintiff to choose between her job and the effective

   abandonment of care of her son for a whole day, during a time period when care of Plaintiff’s




                                               13
            Case 1:19-cv-02259 Document 1 Filed 07/29/19 Page 14 of 30



   son was protected under the FMLA. To this date, Plaintiff has never received any response on

   this topic.

49. On October 15, 2018, consistent with NASA policies and practices, Plaintiff called in sick.

   Seeing she was receiving no assistance from any NASA HR office, Plaintiff had spent the

   previous night under extreme stress, and filed for whistleblowing protection for the first time

   at the U.S. Office of Special Counsel (“OSC”). Ms. Koren rescheduled the same meeting for

   October 19th and then again October 23rd; repeating the same pattern of giving only one

   business day’s notice of the proposed meetings, which action Plaintiff recognized blocked her

   from obtaining FMLA approval for even a portion of the day. On October 22, 2018, Plaintiff

   provided Ms. Koren with a signed excuse from her dentist for an emergency meeting due to

   serious damage relating to her dental implant surgery from the previous week. On October

   24, 2018, Plaintiff provided a signed doctor’s invoice which noted Plaintiff had reported severe

   stress for which the physician had written Plaintiff a prescription for stress (Xanax) and also

   that a lab test found another medical issue affecting her health

50. Between the dates of October 12-24, 2018, Plaintiff formally attempted again to contact

   NASA’s ODEO (Ms. Whitney Proctor) and NASA’s anti-Harassment office (Ms. Leah

   Hollander), filed for whistleblower protection at the U.S. Office of Special Counsel (“OSC”);

   and began actively seeking outside legal counsel for protection against harassment. In her

   communication with these offices, Plaintiff provided evidence that the policy given to her very

   recently by Ms. Koren had been assigned to a Policy Division contractor for the previous six

   months, and that this policy had been scheduled to be completed the previous month. Yet the

   contractor relayed to Plaintiff that he had barely started to make any necessary edits. Plaintiff

   contrasted the Policy Division’s contractor’s easy-going attitude on being late on an important



                                                14
             Case 1:19-cv-02259 Document 1 Filed 07/29/19 Page 15 of 30



   policy with the extreme harassment Plaintiff experienced regarding a simple screen. (MAX

   project).

51. On October 29, 2018, Mr. Nestor Tezna became Plaintiff’s immediate supervisor. He sent an

   email to all his employees in Policy Division, notifying them all correspondence should go

   through Mr. Tezna first, instead of directly communicating with either Ms. Koren or Mr.

   Buford.

52. On November 20, 2018, Ms. Koren and Mr. Tezna met with Plaintiff to deliver her mid-point

   performance appraisal for the 2019 performance period. During that meeting, Ms. Koren told

   Plaintiff that her NASA employment was at risk and that she was “failing” in several

   performance elements. One performance standard that Ms. Koren told Plaintiff she was

   “failing”, stated Plaintiff was to complete a revised or new policy, “if required.” When Plaintiff

   replied to Ms. Koren she had never been assigned this project, making it impossible for anyone

   to complete, she was informed by Ms. Koren that this didn’t matter. Other reviews made by

   Ms. Koren were likewise unreasonable and even false, including Ms. Koren’s claim Plaintiff

   had not provided statuses on the MAX Project. Plaintiff has written evidence to demonstrate

   this falsity.

53. At that meeting, Ms. Koren also informed Plaintiff that, effective December 3, 2018, her

   telework privileges were being suspended. That action was confirmed in an e-mail from Mr.

   Tezna to Plaintiff on November 20, 2018.

54. Plaintiff’s telework privileges were suspended, effective December 3, 2018.       Subsequently,

   Plaintiff was required to use her accumulated sick leave (5 days per two-week pay period in

   place of 1-2 days of telework.) This made Plaintiff less productive at work. Plaintiff also




                                                15
            Case 1:19-cv-02259 Document 1 Filed 07/29/19 Page 16 of 30



   calculated this meant she would run out of FMLA time before the end of the year, which

   Plaintiff suspected was by design.

55. In November 2018, Plaintiff’s son had a new primary care physician, Dr. Carolyn Walsh, MD

   who completed a new FMLA form that Plaintiff forwarded to HR. Dr. Walsh agreed with

   Plaintiff that, for her son’s mental and physical health, Plaintiff should escort him to the PRC

   to reunite with his spouse and child and to train her son’s spouse on the caregiving required

   for her son. The plan was to have him live with his family and for Plaintiff to assist in the

   transition of care to her son’s spouse. Plaintiff, in December 2018, applied for FMLA for this

   trip for that purpose.

56. On December 19 and 21, 2018, Plaintiff’s supervisor, Mr. Tezna, denied her FMLA request

   stating Mr. Johnson informed him that her use of FMLA would be illegal. Mr. Tezna also

   subsequently denied Plaintiff the use of her available annual leave, noting that with her loss of

   telework, and resulting increase in FMLA this already made her too unproductive. Without

   approved leave, Plaintiff recognized she would be in AWOL status for taking her son to see

   and transition care to his family.

57. On December 20, 2018, Plaintiff requested and obtained an Addendum to the FMLA from Dr.

   Walsh. In it, Dr. Walsh stated it was her opinion, that Plaintiff should be covered under the

   FMLA during her trip out of the country and attempt to transition his care to his wife. Plaintiff

   promptly sent Dr. Walsh’s Addendum to the FMLA, to both Mr. Tezna and Mr. Johnson.

58. On January 1, 2019, Plaintiff traveled with her son to the PRC, without receiving approval for

   leave for her trip. During the entire period that Plaintiff was in the PRC, the federal

   government was shut down, and for this reason, Plaintiff was not placed in an AWOL status.




                                                16
           Case 1:19-cv-02259 Document 1 Filed 07/29/19 Page 17 of 30



59. On February 7, 2019, Plaintiff met with Mr. Thomas Atherton an inspector from the OIG’s

   office on what Plaintiff assumed from his email/initial discussions would be the first meeting

   to go over her harassment complaint. During the majority of the meeting, Mr. Atherton

   encouraged Plaintiff to discuss details of her harassment. Towards the end of the meeting, Mr.

   Atherton informed Plaintiff that accusations had also been made against her.          Plaintiff

   responded to these accusations telling Ms. Atherton she believed these accusations were false

   and absurd. Plaintiff recognized the charges had originated from her management, and were

   similar in dirty tricks she knew of from Ms. Currier’s claims of harassment. In a subsequent

   telephone conversation, Mr. Atherton admitted that another office would be reviewing

   Plaintiff’s harassment complaint; and that his strategy during the interview was to effectively

   have Plaintiff speak freely in the expectation that she would say something incriminating.

60. After less than two months, Plaintiff was told by her son’s wife that her son’s condition had

   become worse. Plaintiff had sent emails to Mr. Johnson asking what was the status of her

   FMLA with her son. Mr. Johnson did not respond to Plaintiff’s question before her trip on

   February 29, 2019. Plaintiff requested and Mr. Tezna approved her use of available annual

   leave for her trip.

61. Plaintiff was back at work roughly a week later. On March 7. 2019, Mr. Johnson responded to

   Plaintiff, after multiple previous email requests, on her status of FMLA. Mr. Johnson said

   there had been a determination in December 2018 that Plaintiff no longer qualified for FMLA.

   However, upon further review of the December 20, 2018 Addendum to FMLA from Dr. Walsh,

   this Addendum had resolved the earlier issue. Plaintiff was now approved to use FMLA time

   for the past trip and going forward.




                                               17
           Case 1:19-cv-02259 Document 1 Filed 07/29/19 Page 18 of 30



62. On March 4, Ms. Koren transferred to another position within OCFO. Earlier, Mr. Tezna had

   informed Plaintiff, at their first formal meeting to review the MAX project, that he was setting

   aside this project for now, stating he was not sure if the project was even needed. On April 2,

   2019, Mr. Tezna wrote Plaintiff he was pleased with her work, writing in an email “overall

   you have been performing at the satisfactory level or above.” As a result, Mr. Tezna permitted

   Plaintiff to have two of her three telework days reinstated. No explanation was given to

   Plaintiff why she was not reinstated for her third telework day, after being told she was

   performing at the satisfactory level.

63. On May 13, 2019, at a meeting for her preliminary mid-term review by Mr. Tezna, Plaintiff

   was told by Mr. Tezna she had met all the minimum requirements. When Plaintiff requested

   her third and final telework day also be reinstated, Mr. Tezna hesitated before slowly agreeing.

   Without this reinstatement of her full telework time, Plaintiff calculated she would have

   exceeded the maximum FMLA time allowed for a year; and based on her December 2018

   experience, did not know if she would be approved to use her available annual leave for her

   son’s care.

64. On June 18, 2018, Plaintiff was delivered a memo dated May 22, 2019 from Joseph McIntyre,

   NASA Deputy Chief Financial officer. This memo stated after reviewing the anti-harassment

   investigator’s report (requested by Plaintiff), Mr. McIntyre found Ms. Koren did not violate

   the Agency’s anti-harassment policy contained in NASA’s policy (NPR 3713.3).

65. Defendant has taken adverse employment actions toward Plaintiff that individually and

   cumulatively affect her wages, hours and terms and conditions of employment, including, but

   not limited to issuing counseling and warning letters, placing her in AWOL status, requiring

   her to perform job duties that were unreasonable and unachievable, lowering her performance



                                               18
             Case 1:19-cv-02259 Document 1 Filed 07/29/19 Page 19 of 30



   scores, revoking Plaintiff’s telework privileges, threatening her with AWOL charges and

   subjecting her to intimidating interrogation. Those adverse employment actions taken against

   Plaintiff were effected contrary to Defendant’s policies, procedures, guidelines, regulations.

66. Plaintiff has been treated disparately compared to other similarly situated co-workers in the

   Policy Division in the HQ Building, including Kelly DiMario, Theresa Howell and Chandran

   Pillai.

67. As a result of the above-stated actions, Plaintiff has suffered economic damages, including,

   but not limited to, lost wages and benefits, loss of sick and annual leave, lowering of her

   performance scores, issuance of disciplinary counseling letters and communications,

   placement on AWOL status, loss of status and prestige, severe emotional distress, humiliation

   and embarrassment, medical expenses, attorney’s fees and costs associated with this lawsuit.

                                            COUNT I

                  INTERFERENCE WITH THE EXERCISE OF RIGHTS
                     IN VIOLATION OF § 105(a)(1) OF THE FMLA

68. Plaintiff repeats, re-alleges and incorporates by reference each and every factual allegation

   contained in ¶¶ 1 through 67 of this Complaint as though they are fully set forth herein, and

   makes them part hereof and, furthermore, states as follows:

69. At all times relevant to this Complaint, Plaintiff was an “eligible employee” within the meaning

   of § 101(2) of the FMLA, 29 U.S.C. § 2611(2).

70. At all times relevant to this Complaint, Defendant was an “employer” within the meaning of §

   101(4)(A) and (B) of the FMLA, 29 U.S.C. § 2611(4)(A) and (B).

71. At all times relevant to this case, Plaintiff’s son has experienced a “serious health condition”

   within the meaning of § 101(11) of the FMLA, 29 U.S.C. § 2611(11).

72. Since June 20, 2018, when she contacted Mr. Fred Johnson, Plaintiff has sought to exercise

                                                19
            Case 1:19-cv-02259 Document 1 Filed 07/29/19 Page 20 of 30



   her rights to take family leave as provided in § 102(a)(1)(C) of the FMLA, 29 U.S.C. §

   2612(a)(1)(C).

73. Plaintiff provided sufficient notice of her intent to take FMLA leave.

74. Beginning in August 2018 and continuing to the present, Defendant has interfered with,

   restrained and denied Plaintiff’s exercise of her rights guaranteed under §§ 102-104 of the

   FMLA, including, but not limited to, preventing Plaintiff from obtaining approval of her legal

   rights to FMLA time, by permitting Ms. Koren to establish her “own” standards for approval

   even where these were in contradiction to the FMLA, placing her in AWOL status, revoking

   her telework privileges requiring her to utilize FMLA and annual leave, making secret

   determinations if Plaintiff was “eligible” for FMLA time without involving either Plaintiff or

   her son’s primary care physician, imposing unreasonable and unachievable job responsibilities,

   lowering her performance scores, engaging in a campaign and intimidation after Plaintiff

   exercised her FMLA rights. At all times, Defendant’s actions were willful.

75. After Plaintiff’s telework privileges were revoked, Plaintiff suffered economic losses.

   Defendant’s actions in interfering with Plaintiff’s exercise of her FMLA rights also has

   effected a significant loss of job status and prestige.

76. Plaintiff’s exercise of rights protected by the FMLA was a motivating factor in the adverse

   employment actions taken against Plaintiff.

77. The reasons articulated by Defendant for the adverse actions taken against Plaintiff and

   interference with her FMLA rights are false and pretextual.

78. As a result of the above-stated actions, Plaintiff has suffered economic and non-economic

   damages, including, but not limited to, lost wages and benefits, loss of prestige, severe

   emotional distress, medical expenses, attorney’s fees and costs related to this litigation.



                                                 20
           Case 1:19-cv-02259 Document 1 Filed 07/29/19 Page 21 of 30



   Plaintiff also is entitled, pursuant to § 107(a)(1)(A) of the FMLA, 29 U.S.C. § 2617(a)(1)(A),

   to liquidated damages of an equal amount for all wages, salary, employment benefits or other

   compensation lost resulting from Defendant’s unlawful violations of the FMLA.

                                          COUNT II

                RETALIATION AGAINST PLAINTIFF FOR OPPOSING
                 ACTIONS MADE UNLAWFUL UNDER THE FMLA

79. Plaintiff repeats, re-alleges and incorporates by reference each and every factual allegation

   contained in ¶¶ 1 through 78 of this Complaint as though they are fully set forth herein, and

   makes them part hereof and, furthermore, states as follows:

80. Between August 2018 and the present, Plaintiff took steps to oppose the interference with her

   rights protected by the FMLA by making formal and informal complaints to Defendant’s

   representatives, including, but not limited to Fred Johnson, Laura Koren, Kevin Buford,

   Whitney Proctor, Inez Hunter, and Leah Hollander. Ms. Koren and Mr. Buford were aware of

   such opposition.

81. After Plaintiff opposed practices made unlawful by the FMLA, she was subjected to adverse

   employment actions, including, but not limited to, preventing Plaintiff from obtaining approval

   of her legal rights to FMLA time, by permitting Ms. Koren to establish her “own” standards

   for approval even where these were in contradiction to the FMLA charging her as AWOL,

   lowering her performance scores, revoking her telework privileges, making secret

   determinations if Plaintiff was “eligible” for FMLA time without involving either Plaintiff or

   her son’s primary care physician, placing unreasonable and unachievable performance

   expectations on her, issuing counseling and disciplinary letters and communications and

   denying leave requests. Such actions were unlawful under the FMLA, and resulted in Plaintiff

   suffering immediate economic losses and loss of job status and prestige. At all times,

                                               21
            Case 1:19-cv-02259 Document 1 Filed 07/29/19 Page 22 of 30



   Defendant’s actions were willful.

82. Plaintiff’s opposition to Defendant’s conduct was a protected activity.

83. Plaintiff’s opposition to practices made unlawful under the FMLA was a motivating factor in

   the adverse actions taken against Plaintiff described in ¶ 81, above.

84. The reasons articulated by Defendant for the adverse actions taken against Plaintiff are false

   and pretextual.

85. Defendant violated § 105(a)(2) of the FMLA, 29 U.S.C. § 2615(a)(2).

86. As a result of the above-stated actions, Plaintiff has suffered economic and non-economic

   damages, including, but not limited to, lost wages and benefits, loss of prestige, severe

   emotional distress, medical expenses, attorney’s fees and costs related to this litigation.

   Plaintiff also is entitled, pursuant to § 107(a)(1)(A) of the FMLA, 29 U.S.C. § 2617(a)(1)(A),

   to liquidated damages of an equal amount for all wages, salary, employment benefits or other

   compensation lost resulting from Defendant’s unlawful violations of the FMLA.

                                           COUNT III

                INTERFERENCE WITH PROCEEDINGS OR INQUIRIES
                     IN VIOLATION OF § 105(b) OF THE FMLA

87. Plaintiff repeats, re-alleges and incorporates by reference each and every factual allegation

   contained in ¶¶ 1 through 86 of this Complaint as though they are fully set forth herein, and

   makes them part hereof and, furthermore, states as follows:

88. Beginning in late August 2018, and continuing to the present, Plaintiff informed NASA human

   resources representatives, including Stephen Shih, Leah Hollander, Inez Hunter, Fred Johnson,

   Whitney Proctor, as well as her supervisors, Laura Koren, Kevin Buford and Nestor Tezna,

   that, inter alia, she was exercising her FMLA rights and that her managers were interfering

   with her exercise of those rights and discriminating and retaliating against her for exercising

                                                22
            Case 1:19-cv-02259 Document 1 Filed 07/29/19 Page 23 of 30



   her FMLA rights.

89. Several efforts to obtain resolution of her complaints about the interference with her FMLA

   rights, and the resulting discrimination and retaliation, were met with silence and indifference

   from NASA. Any action taken by NASA was taken only after letters were sent to NASA from

   her counsel.

90. Plaintiff’s inquiries and efforts to exercise her FMLA rights resulted in the retaliatory adverse

   actions described in this Complaint, including, but not limited to, placing her in AWOL status,

   revoking her telework privileges, requiring her to work under reasonable and unachievable

   performance expectations, lowering her performance scores, engaging in a campaign of

   intimidation after Plaintiff exercised her FMLA rights.

91. Plaintiff’s requests pertaining to her rights under the FMLA were motivating factors in

   NASA’s materially adverse actions taken against her described in this Complaint, including,

   but not limited to, placing her in AWOL status, revoking her telework privileges, requiring her

   to work under reasonable and unachievable performance expectations, lowering her

   performance scores, and engaging in a campaign bullying and intimidation after Plaintiff

   exercised her FMLA rights.

92. Plaintiff’s efforts to seek redress from the interference with and discrimination and retaliation

   against her for exercising those FMLA rights protected activities under the FMLA were met

   with indifference and hostility by NASA managers and officials.

93. The reasons articulated by Defendant for the adverse actions taken against Plaintiff are false

   and pretextual.

94. Defendant took materially adverse actions against Plaintiff that would have dissuaded a

   reasonable employee from engaging in protected activities in violation of § 105(b)(1) and (2)



                                                 23
             Case 1:19-cv-02259 Document 1 Filed 07/29/19 Page 24 of 30



   of the FMLA, 29 U.S.C. § 2615(b)(1) and (2).

95. As a result of the above-stated actions, Plaintiff has suffered economic and non-economic

   damages, including, but not limited to, lost wages and benefits, loss of prestige, severe

   emotional distress, medical expenses, attorney’s fees and costs related to this litigation.

   Plaintiff also is entitled, pursuant to § 107(a)(1)(A) of the FMLA, 29 U.S.C. § 2617(a)(1)(A),

   to liquidated damages of an equal amount for all wages, salary, employment benefits or other

   compensation lost resulting from Defendant’s unlawful violations of the FMLA.

                                           COUNT IV

 UNLAWFUL DISCRIMINATION IN VIOLATION OF § 504 OF THE VOCATIONAL
REHABILITATION ACT OF 1973 BECAUSE OF PLAINTIFF’S ASSOCIATION WITH
                   A PERSON WITH A DISABILITY

96. Plaintiff repeats, re-alleges and incorporates by reference each and every factual allegation

   contained in ¶¶ 1 through 95 of this Complaint as though they are fully set forth herein, and

   makes them part hereof and, furthermore, states as follows:

97. At all times relevant to this Complaint, Plaintiff was qualified for her position as Policy

   Analyst.

98. At all times relevant to this Complaint, Plaintiff associated with a person, her son, who was an

   individual with a disability within the meaning of the VRA.

99. At all times relevant to this Complaint, Plaintiff’s association with an individual with a

   disability was known to Plaintiff’s managers Koren, Tezna and Buford, as well as NASA

   managers and representatives, including, but not limited to, Hollander, Proctor, Johnson and

   Hunter.

100.   After Plaintiff made known that association with a person with a disability to her

   supervisors and NASA managers, she was subjected to adverse employment actions, including,



                                                24
           Case 1:19-cv-02259 Document 1 Filed 07/29/19 Page 25 of 30



   but not limited to, charging her as AWOL, lowering her performance scores, revoking her

   telework privileges, placing unreasonable and unachievable performance expectations on her,

   issuing counseling and disciplinary letters and communications and denying leave requests.

   Such actions were unlawful under the FMLA, and resulted in Plaintiff suffering immediate

   economic losses and loss of job status and prestige.

101.   Those adverse actions occurred under circumstances giving rise to a reasonable inference

   that Plaintiff’s association with an individual with a disability was a determining factor in the

   adverse actions taken against Plaintiff.

102.   Defendant’s actions had the effect of excluding or denying Plaintiff, from the full

   enjoyment of the terms, conditions and privileges of employment because of her known

   association with an individual with a disability.

103.   Plaintiff suffered the unlawful adverse actions described above.

104.   Plaintiff’s association with an individual with a disability was the determining factor in the

   adverse actions described above.

105.   The explanations offered by Defendant for its adverse actions are pretextual.

106.   Defendant’s actions were unlawful and in violation of § 504 of the Vocational

   Rehabilitation Act of 1973, 29 U.S.C. § 794(a).

107.   As a result of the above-stated actions, Plaintiff has suffered economic and non-economic

   damages, including, but not limited to, lost wages and benefits, loss of prestige, severe

   emotional distress, medical expenses, attorney’s fees and costs related to this litigation.

                                              COUNT V

          UNLAWFUL RETALIATION IN VIOLATION OF THE VOCATIONAL
                      REHABILITATION ACT OF 1973

108.   Plaintiff repeats, re-alleges and incorporates by reference each and every factual allegation

                                                25
           Case 1:19-cv-02259 Document 1 Filed 07/29/19 Page 26 of 30



   contained in ¶¶ 1 through 107 of this Complaint as though they are fully set forth herein, and

   makes them part hereof and, furthermore, states as follows:

109.   Plaintiff began engaging in protected activities under the VRA in August 2018, when she

   sought to initiate an EEO complaint regarding the discrimination that she was suffering from

   her managers Koren and Buford because of her association with an individual with a disability.

   Those actions have continued to the present, including Plaintiff’s filing an informal complaint

   in December 2018 and a formal complaint of discrimination in March 2019.

110.   Plaintiff has suffered unlawful retaliation by Defendant for engaging in activities protected

   by the VRA, including, but not limited to, charging her as AWOL, lowering her performance

   scores, revoking her telework privileges, placing unreasonable and unachievable performance

   expectations on her, issuing counseling and disciplinary letters and communications and

   denying leave requests. Such actions were unlawful under the FMLA, and resulted in Plaintiff

   suffering immediate economic losses and loss of job status and prestige.

111.   Defendant took materially adverse actions against Plaintiff for her engaging in protected

   activities. Such actions would dissuade a reasonable worker from engaging in activities

   protected by the VRA, including opposing unlawful employment practices and participating

   in protected EEO activities.

112.   There is a strong causal connection between Plaintiff’s protected EEO activities and

   the materially adverse actions taken against her.

113.   But-for Plaintiff’s protected activities, Defendant would not have taken the adverse actions

   described above.

114.   Defendant’s explanations for its actions are pretextual.




                                                26
           Case 1:19-cv-02259 Document 1 Filed 07/29/19 Page 27 of 30



115.   Defendant retaliated against Plaintiff in violation of the Vocational Rehabilitation Act of

   1973.

116.   As a result of the above-stated actions, Plaintiff has suffered economic and non-economic

   damages, including, but not limited to, lost wages and benefits, loss of prestige, severe

   emotional distress, medical expenses, attorney’s fees and costs related to this litigation.

                                             COUNT VI

           UNLAWFUL DISCRIMINATION IN VIOLATION OF § 4 OF THE AGE
                DISCRIMINATION IN EMPLOYMENT ACT OF 1967

117.   Plaintiff repeats, re-alleges and incorporates by reference each and every factual allegation

   contained in ¶¶ 1 through 116 of this Complaint as though they are fully set forth herein, and

   makes them part hereof and, furthermore, states as follows:

118.   Plaintiff is over 40 years of age and is a person protected by the ADEA. Ms. Koren and

   Mr. Buford, the decision-makers in the adverse actions taken against Plaintiff, are substantially

   younger than Plaintiff.

119.   Between August 2018 and continuing to the present, Ms. Koren and Mr. Buford took a

   series of discriminatory adverse actions toward Plaintiff because of her age, including, but not

   limited to, charging her as AWOL, lowering her performance scores, revoking her telework

   privileges, placing unreasonable and unachievable performance expectations on her, issuing

   counseling and disciplinary letters and communications and denying leave requests. Such

   actions were unlawful under the FMLA, and resulted in Plaintiff suffering immediate economic

   losses and loss of job status and prestige.

120.   Plaintiff suffered the unlawful adverse actions described above.

121.   Plaintiff’s age was the determining factor in the adverse actions described above.

122.   The explanations offered by Defendant for its actions are pretextual.

                                                 27
           Case 1:19-cv-02259 Document 1 Filed 07/29/19 Page 28 of 30



123.   Defendant’s actions were unlawful in violation of § 4 of the Age Discrimination in

   Employment Act of 1967, 29 U.S.C. § 623.

124.   As a result of the above-stated actions, Plaintiff has suffered economic and non-economic

   damages, including, but not limited to, lost wages and benefits, loss of prestige, severe

   emotional distress, medical expenses, attorney’s fees and costs related to this litigation.

                                            COUNT VII

           UNLAWFUL RETALIATION IN VIOLATION OF § 4(d) OF THE AGE
                DISCRIMINATION IN EMPLOYMENT ACT OF 1967

125.   Plaintiff repeats, re-alleges and incorporates by reference each and every factual allegation

   contained in ¶¶ 1 through 124 of this Complaint as though they are fully set forth herein, and

   makes them part hereof and, furthermore, states as follows:

126.   Plaintiff began engaging in protected activities under the ADEA beginning in August 2018,

   when she initially opposed unlawful employment practices by attempting to file an EEO

   complaint of discrimination. Those protected activities continue to the present, including filing

   an informal complaint of discrimination in December 2018 and a formal complaint of

   discrimination in March 2019.

127.   Plaintiff has suffered retaliation including, but not limited to, charging her as AWOL,

   lowering her performance scores, revoking her telework privileges, placing unreasonable and

   unachievable performance expectations on her, issuing counseling and disciplinary letters and

   communications and denying leave requests. Such actions were unlawful under the FMLA,

   and resulted in Plaintiff suffering immediate economic losses and loss of job status and

   prestige.

128.   Defendant has taken materially adverse actions against Plaintiff for her engaging in

   protected activities, including opposing unlawful employment practices and participating in

                                                28
             Case 1:19-cv-02259 Document 1 Filed 07/29/19 Page 29 of 30



   protected EEO activities. Such actions would dissuade a reasonable worker from opposing

   such practices.

129.   There is a strong causal connection between Plaintiff’s activities protected under the

   ADEA and the materially adverse actions taken against her.

130.   But-for Plaintiff’s protected activities, Defendant would not have taken the adverse actions

   described above.

131.   Defendant’s explanations for its actions are pretextual.

132.   Defendant retaliated against Plaintiff in violation of § 4(d) of the ADEA, 29 U.S.C. §

   623(d).

133.   As a result of the above-stated actions, Plaintiff has suffered economic and non-economic

   damages, including, but not limited to, lost wages and benefits, loss of prestige, severe

   emotional distress, medical expenses, attorney’s fees and costs related to this litigation.




                                                29
              Case 1:19-cv-02259 Document 1 Filed 07/29/19 Page 30 of 30



                                       PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays that this Honorable Court grant her the following relief, namely:

(i)       That this Court determines that the employment practices complained of in this Complaint

are unlawful in that they violate the Family and Medical Leave Act, the Vocational Rehabilitation

Act and the Age Discrimination in Employment Act.

(ii)      That Defendant pays Plaintiff a sum in excess of $300,000 for compensatory damages.

(iii)     That Defendant pays Plaintiff’s costs and expenses and reasonable attorney’s fees as

provided under federal laws in connection with this action.

(iv)      That this Court grants other and such further relief to the Plaintiff as it deems just and

proper.

DATED: JULY 29, 2019.



______________________________
Nathaniel D. Johnson (MD Bar #14729)
Attorney for Plaintiff
The Johnson Law Office
3261 Old Washington Road, Suite 2020
Waldorf, MD 20602
301 645-9103/888 492-9434 (fax)
ndjesquire@gmail.com




                                                    30
